Citation Nr: 1732914	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  09-51 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include secondary to hypertension.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1983 to January 1987 and from January 1988 to October 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and testified in a July 2013 videoconference hearing.  A transcript of the hearing is of record.  The Veteran was notified in a March 2017 letter that the Veterans Law Judge that conducted that hearing is no longer with the Board.  The Veteran was afforded an opportunity to have another hearing, but declined the offer.  As such, the Board will continue with adjudication of his claim.

This case was previously before the Board in March 2016 and was remanded for further development. 

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The more probative evidence fails to demonstrate that the Veteran's sleep apnea is related to his military service or proximately due to his service-connected hypertension.



CONCLUSION OF LAW

The criteria for the establishment of service connection for sleep apnea are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA requires VA, in part, to make reasonable efforts to help a veteran obtain evidence necessary to substantiate his or her claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d). This "duty to assist" contemplates that VA will help a veteran obtain records relevant to his claim, whether or not the records are in federal custody.  38 C.F.R. § 3.159 (c)(4).  Despite efforts made by VA, the Board notes that some the Veteran's service treatment records are unavailable.  (See Formal Finding of Unavailability of Service Treatment Records October 2010.)

II.  Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To establish service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a)(b) (2016), Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Analysis

Direct Service Connection

The Veteran contends that his sleep apnea was incurred during his active duty service.  The Veteran was diagnosed with sleep apnea in October 2007.  The questions are whether there was an in-service incurrence or aggravation of his sleep apnea and whether there is a nexus between the Veteran's current diagnosis and that in-service event.

The Veteran has stated that his sleep apnea began while he was in service.  The Veteran stated in his May 2009 notice of disagreement that while in service, he was a training Drill Sergeant and worked for 18 hours per day, every day.  The Veteran stated that this caused him excessive stress and lack of sleep and he only slept about four hours per night.  The Veteran thought he would recover upon completion of his tour of duty, but he did not.  The Veteran has also stated that his sleep apnea may be due to environmental pollutants that he was exposed to during his time serving in Southwest Asia.  The Veteran stated he was not given a physical immediately upon completion of this hardship tour.  The Veteran stated that he first learned of sleep apnea in 2007 and was diagnosed the same year.  

The Veteran's spouse submitted a statement in February 2012.  She stated that once the Veteran returned from deployment in May 1991, if she didn't fall asleep first, she had to sleep on the couch because he would snore too loudly.  The Veteran's spouse said throughout the 1990s, the Veteran's sleeping problem continued.  The Veteran's spouse stated the Veteran was getting very little sleep and would try to nap when he could, and he was continuously tired for two years.  The Veteran's spouse stated that in 2007, she asked him to see a doctor for his constant tiredness and he was diagnosed with sleep apnea.

R.R. submitted a buddy statement on behalf of the Veteran in February 2012.  R.R. served with the Veteran from September 1999 to September 2001.  R.R. stated that he and the Veteran would regularly bed down together in the same area and they would switch off sleeping.  R.R. stated that on several occasions, he would hear the Veteran snore and then wake up.  On other occasions, R.R. would wake the Veteran because the Veteran would stop breathing for a period of time.

A former squad member, M.M., who served with the Veteran in Desert Shield and Desert Storm submitted a buddy statement in February 2012.  M.M. stated that the entire platoon experienced breathing difficulties and constant coughing.  M.M. stated the Veteran's cot was next to his in the tent they shared.  M.M. stated the Veteran snored very loudly and in between snoring, he would often wheeze or cough and would often experience choking which would wake him up.  M.M. stated that this pattern of not sleeping left the Veteran very tired and he would fall asleep on any drive longer than 30 minutes.

The Veteran's service treatment records (STRs) that are of record are negative for any mention of sleeping problems.  In June 1987, November 1998, and August 2004, the Veteran stated he did not have frequent trouble sleeping.  While VA has made attempts to locate records from the Veteran's first period of service, those efforts have proven to be futile.  In such instances where service records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). Taking into account the Veteran's lay statements and the buddy statements submitted on his behalf and applying the benefit of the doubt, the Board concedes that it is possible the Veteran may have been seen for sleep related problems that were noted in the missing STRs, thereby satisfying the in-service occurrence of sleep apnea.  However, the question of the nexus between the in-service sleep problems and the Veteran's current diagnosis of sleep apnea remains. 

In August 2007, the Veteran went to his doctor for his sleep problems.  The Veteran stated that he would wake up every night after 1-2 hours of sleep.  The Veteran stated he would wake up feeling tired and that sleeping had been a problem for about 15 years.  The Veteran stated it was not his back pain that kept him awake at night.  The examiner noted that sometimes the Veteran snored and as a result, his wife would sleep on the couch.

In a September 2011 doctor's visit, the doctor noted the Veteran's diagnosis of sleep apnea and also recommended weight loss.  

In a May 2012 examination, the Veteran stated that even with his CPAP machine, he still felt tired every day.  The examiner noted the Veteran was diagnosed with obstructive sleep apnea in October 2007.  The examiner noted the Veteran stated that around 1991 after he came back from deployment in Southwest Asia, the Veteran noticed that he was always tired and that his wife told him he snored all the time.  The examiner noted the Veteran did not take medication for his sleep disorder, but did use a CPAP machine. The examiner also noted that the Veteran had persistent daytime hypersomnolence.

The Veteran was afforded another examination for his sleep apnea in April 2016.  The examiner stated it was less likely than not that the Veteran's sleep apnea began during service or was causally or etiologically due to service, including whether it was due to exposure to airborne contaminants during his service in Southwest Asia.  The examiner stated there was no objective medical evidence that the Veteran had sleeping problems while in service.  The examiner noted that the Veteran was not diagnosed with sleep apnea until three years after he was discharged.  Additionally, the examiner noted that while the Veteran submitted buddy statements stating that the Veteran snored and stopped breathing, subjective evidence cannot be used to provide a nexus in the absence of objective evidence.  The examiner stated there was no supportive evidence of the notion that exposure to airborne dust and pollutants can affect the structure and function of the nasopharyngeal airway.  The examiner stated that the most significant risk factor for sleep apnea is weight gain and that the Veteran had gained a significant amount of weight since he was in the military.  

While the Veteran states that his sleep apnea is due to his time in service, the April 2016 examiner opined that it is less likely than not that the Veteran's currently diagnosed sleep apnea is due to his time in service and it was not caused by pollutants the Veteran may have been exposed to.  The April 2016 examiner stated that the most likely cause of the Veteran's sleep apnea was weight gain.  In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007): Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board has considered the Veteran's lay statements and the statements submitted by his wife and his former service mates.  The Board finds the lay statements to be credible, but as lay people, they are not able to opine as to the nature and etiology of the Veteran's medical condition.  The medical evidence in this case does not support that there is a nexus between the Veteran's currently diagnosed sleep apnea and the sleep problems he had in service.  Therefore, the claim must be denied.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

Secondary Service Connection

The Veteran contends that his sleep apnea is proximately due to his service-connected hypertension.  The Veteran is diagnosed with hypertension and sleep apnea.  The question is whether the Veteran's sleep apnea is proximately due to his service-connected hypertension.

In July 2012, the Veteran submitted articles about the link between sleep apnea and hypertension.  One of the articles the Veteran submitted stated that one of the risk factors for sleep apnea is hypertension saying that sleep apnea is more common in people with hypertension.  Other risk factors of sleep apnea included excessive weight, being male, and being older.  Another article stated that people with sleep apnea are at risk for hypertension.

The Veteran was afforded an examination for his sleep apnea in September 2012.  The examiner opined that the Veteran's hypertension did not cause his obstructive sleep apnea.  The examiner stated that while hypertension does not cause obstructive sleep apnea, sleep apnea can cause hypertension.  In December 2013, the examiner, after reviewing the articles submitted by the Veteran, stated that the articles did not state that hypertension is causative of obstructive sleep apnea but only an association.  Obstructive sleep apnea is caused by relaxation of the tongue and soft tissue in the midpharanyx causing obstruction of air flow into the lungs.  Hypertension does not cause these physiologic sleep related changes.  The examiner opined that hypertension does not cause obstructive sleep apnea.

The April 2016 examiner opined that the Veteran's sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected hypertension.  The examiner stated that the critical element in determining the onset of obstructive sleep apnea is the structure and functional control of the nasopharyngeal and pharyngeal airway.  The examiner stated that hypertension is a cardiovascular disease and has no effect on the development of a breathing related condition, such as sleep apnea.  The examiner reviewed the articles submitted by the Veteran in July 2012 but stated that hypertension does not cause sleep apnea.

The Board finds the medical evidence of a causal relationship between the Veteran's hypertension and his sleep apnea to be more probative than the Veteran's lay statements.  While the Veteran is competent to report his symptoms, he is not capable of opining on matters requiring medical knowledge, such as the link between two medical conditions like hypertension and sleep apnea.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007): Charles v. Principi, 16 Vet. App. 370 (2002).  The medical evidence does not support a finding that the Veteran's sleep apnea was proximately caused by his hypertension.  Therefore, the claim must be denied.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).


ORDER
Service connection for sleep apnea, to include as secondary to hypertension, is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


